Title: To George Washington from James Blanchard, 23 July 1794
From: Blanchard, James
To: Washington, George


               
                  sir
                  Philadelphia July 23d 1794
               
               The Constitution of the United States having invested the Chief Magistrate with the power of enforcing the laws, I make application to you on behalf of Captain Peter Perrit, captured at Fort Washington in November 1776 and after his return from
                  
                  Captivity, gave notice to the executive of the State of Connecticut of his exchange and readiness to return to his duty. & was registered in his former rank, as an officer belonging to the Connecticut line, within the time limited & repeatedly applied to General Parsons to join the regiment to which he belonged, agreeably to the resolve of Congress of November 24th 1778, but from his place being filled in his absence by another, he could not be admitted. and by the arrangement of the Army, in 1781, he was considered as supernumerary, and retiring from service, with those Officers entitled to the emoluments promised by Congress by their Acts of November 24th 1778, October 3d 1780, and January 1st 1781.
               Captain Perrit came forward last year, for a settlement, but was rejected, & petitioned Congress, who referred his case to the Secretary at War.
               Among other documents, he stated: That all officers of his description, and registered agreeable to the Act of November 24th 1778, was considered from the 13th article of War, as belonging to the continental army, until cashiered by a Court martial, or dismissed by order of Congress, in the arrangement of the Army in 1780 and 1781, and that all Officers have been invariably settled with Accordingly.
               I therefore requested, that the settlements made with a number of officers might be p[r]oduced, as a precedent, and applied to Mr Howell for a sight of the papers and a copy, by order of the Secretary at War, but Mr Howell pointedly refuses to give me my information, and pointedly assumes a determination against the applicant.
               From Mr Howell being either deficient in ability or strength of nerves, he resigned at an early period Of the war, and having no claim to commutation is as I apprehend, the cause of his prejudice and violence in the present case.
               In all courts of Justice contending parties are admitted to a knowledge of the public records, and when they are denied, superior authority is applied to. The Secretary at war Observed, that he had no controul over Mr Howell’s papers; I therefore apply to you as Chief Magistrate, and the source of Mr Howell’s appointment, and pray that I may see the settlements made with Colonel Ethan Allen, Major Francis Murray, Captains Crafford, Stratton and Patton, Lieutenants Dover, Robinson and Jenny:
                  
                  and have a copy impartially taken to deliver to the Secretary at War, to add to the documents now before him, to report in the case of Captain Perrit.
               
                  James Blanchard
               
               
                  P.S. I will wait on your Secretary for an answer.
               
            